DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RICHARD JENNINGS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D21-609

                               [August 5, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 15-1774-CF-10A.

   Richard Jennings, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.